If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                           COURT OF APPEALS



NESTLÉ WATERS NORTH AMERICA, INC.,                                 UNPUBLISHED
                                                                   December 3, 2019
              Plaintiff-Appellee,
V                                                                  No. 341881
                                                                   Osceola Circuit Court
TOWNSHIP OF OSCEOLA,                                               LC No. 17-014990-AA

              Defendant-Appellant.


Before: STEPHENS, P.J., and SERVITTO and RONAYNE KRAUSE, JJ.

PER CURIAM.

        Defendant, Osceola Township, appeals by leave granted1 the circuit court’s order
overturning the decision of defendant’s planning commission denying the request of plaintiff,
Nestlé Waters North America, Inc., for a permit to construct a booster-pump building on a
location zoned for agricultural uses. The circuit court ordered defendant to issue plaintiff the
zoning permit. We reverse.

                                      I. BACKGROUND

       The circuit court’s order summarized the background facts as follows:
               [Plaintiff] currently operates a well house and a water pipeline in Osceola
       County. This project was constructed in 2008 and transports water pumped from
       a well at White Pine Springs to a load station located in Evart, Michigan. The
       pipeline runs in part across real property owned by Spring Hill Camps. Spring
       Hill Camps has consented to allow [plaintiff] to build the building in question on
       their property. This would allow the booster pump to be installed near the
       midpoint of the pipeline. The property owned by Spring Hill Camps is located in
       Osceola Township in the A-1 (Agricultural) Zoning District.


1
 Nestlé Waters North America, LLC v Osceola Twp, unpublished order of the Court of Appeals
entered July 18, 2018 (Docket No. 341881).



                                               -1-
                [Plaintiff] requested zoning approval to build a 12’ x 22’ building which
       would house a booster pump along the existing pipeline. On November 22, 2016,
       the Planning Commission adopted two resolutions finding that the booster-pump
       building complies with all standards applicable to special land uses as stated in
       . . . the zoning ordinance; however, it denied the zoning-request finding that the
       request fell . . . under the classification of “essential service” and, therefore,
       applied a “public convenience and necessity” standard. Neither the meeting
       minutes nor a resolution of the Planning Commission contains any reason or
       explanation why this project was classified as an essential service. The Planning
       Commission found that this “public convenience and necessity” standard was not
       met. The Zoning Board of Appeals ended in a 1:1 tie vote; and pursuant to the
       zoning ordinance, a tie vote results in the Planning Commission’s decision being
       upheld.

Plaintiff pursued the booster-pump facility in anticipation of obtaining final approval of its
request to substantially increase the amount of water it is permitted to withdraw from its White
Pine Springs well, also known as PW-101, which pumps water from the ground in Osceola
Township for plaintiff’s commercial production and sale of bottled drinking water. Plaintiff’s
permit to increase how much water it is permitted to pump is the subject of other proceedings
and is not before us in this matter, although we have taken judicial notice of some of plaintiff’s
public submissions in that matter.

        The circuit court reversed the Zoning Board of Appeals (ZBA), reasoning that water was
essential and plaintiff’s commercial bottling operation supplied a public demand, so plaintiff’s
proposed booster pump facility was an essential public service. The circuit court concluded that,
as a consequence, the Planning Commission and ZBA erred by addressing public convenience
and necessity. The circuit court therefore ordered defendant to issue the requested zoning
permit.

                                 II. STANDARD OF REVIEW

        In an appeal from a ZBA, we review de novo the circuit court’s decision and any
questions of law such as the interpretation of a zoning ordinance. Risko v Grand Haven Charter
Twp Zoning Bd of Appeals, 284 Mich App 453, 458-459; 773 NW2d 730 (2009). We “defer to
determinations of fact made by an appeals board if supported by competent, material, and
substantial evidence on the record,” and we defer to the board’s decisions based on those factual
determinations “provided they are procedurally proper . . . and are a reasonable exercise of the
board’s discretion.” Macenas v Village of Michiana, 433 Mich 380, 395; 446 NW2d 102 (1989).
In contrast, the ZBA’s determinations of law are afforded no deference. Id. at 395-396.
Likewise, application of the law to the facts is also reviewed de novo. Hughes v Almena Twp,
284 Mich App 50, 60; 771 NW2d 453 (2009). Ordinances are construed in the same manner as
statutes. Ballman v Borges, 226 Mich App 166, 167; 572 NW2d 47 (1997).

        The “purpose of statutory construction is to ascertain and give effect to the intention of
the Legislature” as plainly expressed in unambiguous language. Browder v Int’l Fidelity Ins Co,
413 Mich 603, 611; 321 NW2d 668 (1982). To the extent construction is necessary, the rules of
statutory construction are useful guides, but the intent of the Legislature, once discovered, must

                                               -2-
prevail over any other rules of construction or “dogged literalism.” Amburgey v Sauder, 238
Mich App 228, 231-232; 605 NW2d 84 (1999) (internal quotation omitted). Words in a statute
are to be given their ordinary meanings in context unless defined within the statute itself.
Yudashkin v Linzmeyer, 247 Mich App 642, 649-650; 637 NW2d 257 (2001). Attempting to
construe a word in a statute by relying on a definition provided by a different statute is generally
improper. Coalition Protecting Auto No-Fault v Michigan Catastrophic Claims Ass’n, 317 Mich
App 1, 19; 894 NW2d 758 (2016).

                             III. “ESSENTIAL PUBLIC SERVICE”

        As an initial matter, the circuit court’s conclusion that plaintiff’s commercial water-
bottling operation is an “essential public service” is clearly erroneous. The Osceola Township
Zoning Ordinance2 (the Ordinance) references, but does not define, “essential public services” in
the catchline of § 2.8, which provides:

               The erection, construction, alteration, or maintenance of essential services,
       shall be permitted as authorized or regulated by law and other ordinances in any
       use District, it being the intention hereof to exempt such erection, construction,
       alteration, and maintenance from the application of this Ordinance, except those
       which may be considered a danger to the community health, safety, and welfare.

The Ordinance further provides:

               It shall be lawful for essential public services to establish and conduct
       themselves in any district of the Township, and except as hereinafter provided, the
       erection, construction, alteration or maintenance of essential services shall be
       permitted in any district as authorized or regulated by law and other ordinances of
       the Township, it being the intention hereof to except such erection, construction,
       alteration and maintenance from the application of this ordinance except as
       hereinafter provided.

                The erection or construction of any building or structure for essential
       services, including but not limited to electrical substations, gas regulator stations,
       sanitary treatment facilities or other similar facilities shall be designed and erected
       to conform harmoniously with the general architecture and plan of such district in
       which they are to be erected, shall not interfere with the planned use of such
       district, and shall be subject to the prior approval of the Planning Commission.
       Plans and specifications for such building or structure shall be tendered to the
       Zoning Administrator and the Planning Commission as a prerequisite of such
       approval; furthermore, the Planning Commission shall have the power to permit


2
  The parties do not appear to have provided us with a complete copy of the Ordinance, but we
take judicial notice of the Ordinance in its entirety pursuant to MRE 202(a). See:
http://www.osceola-county.org/residents/townships/osceola_township/zoning_ordinance_new.ph
p


                                                -3-
       any essential public service to erect and use an essential service building or
       structure in any permitted district, to a greater height or of a greater area than the
       district requirements established; provided such board shall find such structure or
       building necessary for public convenience and necessity. [Id., § 21.3.]

However, the Ordinance does not define the words “essential” or “service.” The Ordinance does
state in § 13.1 that “[a]gricultural production is essential to the public health, safety, and
welfare,” and that the A-1 agricultural district was explicitly to be “unimpeded by the
establishment of incompatible uses of land which would hinder agricultural practices and
irretrievably deplete essential agricultural lands and productivity.”

        We agree with the trial court’s observation that water is essential to human life, as well as
to agriculture, industry, recreation, science, nature, and essentially everything that humans need.
However, the trial court went on to conclude that because selling bottled water at a profit
supplies a public demand somewhere, it constitutes a “public service.” A “public service” means
“the business of supplying a commodity (as electricity or gas) or service (as transportation) to
any or all members of a community” or “a service rendered in the public interest.” Merriam-
Webster’s Collegiate Dictionary (11th ed). The first definition would not be unreasonable if the
sale of bottled water approximated a public utility subject to regulation by the Public Service
Commission or a similar entity. The second definition would not be unreasonable if plaintiff was
primarily in the business of supplying bottled water to areas that lacked any other source of
potable water.3 Plaintiff’s commercial operation satisfies neither understanding of a “public
service.” Furthermore, other than in areas with no other source of water, bottled water is not
essential. 4 The trial court erred in effectively concluding that because water is essential, the
provision of water in any form, manner, or context is necessarily an “essential public service.”

        Plaintiff contends that its PW-101 well constitutes a “public water supply” pursuant to
MCL 325.1002(p), part of the Michigan Safe Drinking Water Act (MSDWA), MCL 325.1001 et
seq. We will discuss below why we disagree with this contention. However, in addition, the
definition given to a word in one statutory scheme does not necessarily apply to the same word
left undefined in another statutory scheme. Even if plaintiff’s well is a “public water supply”
under the MSDWA, that status would have little bearing on whether it is a “public service” under


3
 We take notice of the publicly recognized fact that, to its credit, plaintiff does provide bottled
water to some areas not otherwise served by safe and reliable drinking water. However, it is
equally clear that, no matter how commendable it might be, doing so is only an incidental portion
of plaintiff’s business.
4
  In Kersheske v Thomas Twp, 2 Mich App 1, 4; 138 NW2d 509 (1965), a panel of this Court
opined that the term “essential services,” which an ordinance at issue did not define, referred to
services provided by the municipality. The term “essential services” is not identical to “essential
public services,” and the context of the ordinance in Kersheske is also distinguishable.
Nevertheless, Kersheske supports our conclusion that “essential public services” are in the nature
of utilities or services provided by a public entity and generally necessary for inhabitants of a
particular geographic locality to live in reasonable comfort.


                                                -4-
the Ordinance. We conclude that the trial court erred in concluding that plaintiff’s facility can be
deemed an “essential public service” within the meaning of the Ordinance.

                     IV. SPECIAL USE PERMIT IN THE ALTERNATIVE

       Plaintiff contends that, in the alternative, its booster-pump facility is entitled to a special
land-use permit. We disagree.

        Presuming plaintiff’s proposed booster-pump facility could be deemed in furtherance of
an essential public service, § 21.3 of the Ordinance provides that structures must not “interfere
with the planned use of such district.” Plaintiff’s booster-pump facility is not among the
enumerated uses permitted by right under § 13.2. It is also not among the enumerated uses
requiring a special use permit under § 13.3, except possibly an “extractive operation” under
§ 13.3.7 or for “bulk collection, storage and distribution of agricultural products” under § 13.3.2.
As we will discuss, we cannot find that plaintiff’s facility would constitute either such use.

         As an initial matter, the trial court did not decide this issue, although the parties argued
this issue below. An issue is preserved for our review if raised by a party and pursued on appeal,
irrespective of whether the trial court addresses it. Peterman v Dep’t of Natural Resources, 446
Mich 177, 183; 521 NW2d 499 (1994). Nevertheless, this Court’s order granting leave was
“limited to the issues raised in the application and supporting brief.” Defendant elected not to
“belabor” the issue in its application for leave to appeal, but it did assert that plaintiff’s facility
does “not fit within any of the special uses allowed within the A-1 Agriculture District in Zoning
Ordinance § 13.3.” As a general matter, this Court will not refuse to entertain an issue merely
because a party subsequently makes a more sophisticated or fully-developed argument. See
Steward v Panek, 251 Mich App 546, 554; 652 NW2d 232 (2002). Thus, we conclude that,
although minimal, this issue was raised in defendant’s application for leave. More importantly,
we simply cannot determine whether a given facility violates the constraint in § 21.3 against
interferences with the planned use of a district without determining whether the facility would be
permissible within that district pursuant to a special use permit. Thus, considering whether the
facility could fall within § 13.3.7 or § 13.3.2 is necessary to completely resolve the instant
appeal. See id.

        Plaintiff’s proposed booster-pump facility is clearly not permitted under § 13.3.2, under
which a facility for “bulk collection, storage and distribution of agricultural products” may be
permitted. First, there is nothing in the context of § 13.3.2 suggesting that the enacting body
intended the word “and” to be disjunctive. See Heckathorn v Heckathorn, 284 Mich 677, 680-
682; 280 NW 79 (1938). Thus, plaintiff’s proposal cannot satisfy § 13.3.2 because no storage is
to occur at the facility. Secondly, § 13.3.2 only applies to agricultural products. The Ordinance
defines “agriculture” in § 12.2 as “the use of land for tilling of the soil, raising trees or field
crops or animal husbandry, as a source of significant income.” Water is certainly necessary for
agriculture. However, a “product” generally means “something produced.” Merriam-Webster’s
Collegiate Dictionary (11th ed). Therefore, an “agricultural product” would mean some result of
agriculture, rather than something consumed by agriculture. In any event, the fact that water can
be used for agriculture does not make a commercial water bottling operation “agricultural.”
Plaintiff’s proposed booster-pump facility therefore cannot be for “agricultural products” as
required by § 13.3.2.

                                                 -5-
         Whether plaintiff’s proposed booster-pump facility is an “extractive operation” under
§ 13.3.7 is less obvious. No water is removed from the water table at the facility; rather, the
facility is to be used only to transfer water that had already been removed from the water table
elsewhere. “Extractive” is not defined in the Ordinance. Again, we give words undefined in a
statute their ordinary meanings in context and avoid applying definitions from other statutory
schemes by rote.5 Yudashkin, 247 Mich App at 649-650; Coalition Protecting Auto No-Fault,
317 Mich App at 19. To “extract” means, in relevant part, “to pull or take out forcibly.”
Merriam-Webster’s Collegiate Dictionary (11th ed). Thus, no extraction of water is to occur at
the facility.

         Nevertheless, in an agricultural context, “extractive” refers to “tending toward or
resulting in withdrawal of natural resources by extraction with no provision for replenishment.”
Merriam-Webster’s Collegiate Dictionary (11th ed) (emphasis added). Plaintiff argues that even
if transferring water is not extraction, it is in context an inextricable part of plaintiff’s extractive
operation. Although this argument is not unreasonable, the courts must apply a construction of a
statute consistent with the object and purpose of a statute, to the extent that doing so does not
contravene the plain language of the statute. City of Grand Rapids v Crocker, 219 Mich 178,
182-186; 189 NW 221 (1922). Here, the legislative body has explicitly and officially enacted a
statement of its intent and the purpose of this particular ordinance provision in § 13.1. We are
therefore bound to construe § 13.3.7 within that context. See People v Tucker, 312 Mich App
645, 660; 879 NW2d 906 (2015); Wilkins v Gagliardi, 219 Mich App 260, 272; 556 NW2d 171
(1996); Iroquois Prop v City of East Lansing, 160 Mich App 544, 559-561; 408 NW2d 495
(1987); ACCO Indus, Inc v Dep’t of Treasury, 134 Mich App 316, 321-322; 350 NW2d 874
(1984). As noted, under § 13.1, the A-1 district specifically forbids uses that would
“irretrievably deplete essential agricultural lands and productivity.” “Irretrievable” means
“impossible to regain or recover.” Merriam-Webster’s Collegiate Dictionary (11th ed).

        Presuming plaintiff’s booster-pump operation is an “extractive operation,” it is part of
extracting a resource critical to agricultural lands and productivity. The phrasing of § 13.1 does
not mention “resources,” but depleting a resource critical to agricultural lands and productivity
necessarily depletes the lands and productivity. Even if an “extractive operation” need not
provide for replenishment of a resource, the Ordinance does not permit “extractive operations”
that irretrievably deplete any such resource. According to plaintiff’s own documentation, the
effect of its pumping operation will be to “draw down” the water table in the vicinity. Section 17
of Michigan Safe Drinking Water Act Application Information Package for Production Well PW-
101, July 2016, pp 12, 23.6 “Draw down,” or “drawdown,” means “a lowering of a water level
(as in a reservoir), “the process of depleting,” or “to deplete by using or spending.” Merriam-
Webster’s Collegiate Dictionary (11th ed). Thus, plaintiff’s pumping operation ultimately does
deplete a critical agricultural resource faster than the aquifer can replenish itself. Plaintiff
contends that the draw down will be modest, local, and not affect other wells’ ability to produce


5
  We therefore reject plaintiff’s reliance on MCL 205.94p, which is part of the Use Tax Act
(UTA), MCL 205.91 et seq. The UTA is even less relevant to this matter than is the MSDWA.
6
    https://www.michigan.gov/egle/0,9429,7-135-3313_3675_3692-396999--,00.html


                                                  -6-
water. Nevertheless, extracting the water and sending it to other places where it cannot return to
the water table, and, critically, doing so faster than the aquifer can replenish, is an “irretrievable”
depletion unless the pumping is reduced or halted. Nothing in § 13.1 requires the effect to be
immediately cataclysmic.

        In order for plaintiff’s proposed booster-pump facility to be considered an “extractive
operation” under § 13.3.7, it must be deemed part of plaintiff’s extractive process. The evidence
shows that the process itself would conflict with the prohibition in § 13.1 against irretrievably
depleting a resource critical to agriculture. Denying plaintiff’s zoning request on that basis
would be proper. In summary, plaintiff’s proposed booster-pump facility cannot be considered
an “essential public service,” and, even if it could be considered an “essential public service,” it
would still impermissibly interfere with the planned uses of the A-1 agricultural district.
Therefore, trial court erred by reversing the ZBA’s decision on the basis of plaintiff’s proposal
constituting an “essential public service.”

               V. STATUTORY PROHIBITIONS AGAINST ZONING DENIAL

       Plaintiff relies on statutes within the Natural Resources and Environmental Protection
Act (NREPA), MCL 324.101 et seq., and the Michigan Safe Drinking Water Act (MSDWA),
MCL 325.1001 et seq., either in direct or indirect support of its claimed entitlement to its
requested zoning permit. We are unable to find those statutes helpful to plaintiff.

        A. NATURAL RESOURCES AND ENVIRONMENTAL PROTECTION ACT

        Plaintiff contends that a denial of its zoning request would contravene MCL 324.32726,
part of the NREPA. We disagree.

       In relevant part, MCL 324.32726 provides that “[e]xcept as authorized by the public
health code, 1978 PA 368, MCL 333.1101 to 333.25211, a local unit of government shall not
enact or enforce an ordinance that regulates a large quantity withdrawal.” Plaintiff argues that
defendant’s denial of its requested zoning permit was aimed at precluding plaintiff from drawing
more water from its well. This is simply plaintiff’s own interpretation of what has transpired.
Ultimately, the Township is attempting to enforce its zoning ordinances. Enforcing a zoning
ordinance is neither exceptional nor forbidden.

        Furthermore, defendant’s denial of the permit will not have the effect of regulating
plaintiff’s water withdrawal. The NREPA defines “withdrawal” as “the removal of water from
surface water or groundwater.” MCL 324.32701(1)(ss). We must apply the NREPA’s provided
definitions when construing a statute within the NREPA. See Yudashkin, 247 Mich App at 649-
650; Coalition Protecting Auto No-Fault, 317 Mich App at 19. As plaintiff explains, the actual
removal of water from the ground occurs elsewhere. The booster-pump facility is only a means
for transporting that water. Even if plaintiff’s proposed facility should be considered part of an
“extractive operation” under § 13.3.7 of the Ordinance, no “withdrawal” within the meaning of
the NREPA will occur at the facility. Plaintiff has other available ways to transport the water.




                                                 -7-
Thus, denying a zoning permit for the facility does not have the effect of regulating plaintiff’s
removal of water from the ground.7

                       B. MICHIGAN SAFE DRINKING WATER ACT

       As noted above, plaintiff contends that its PW-101 well constitutes a “public water
supply” under the MSDWA. We disagree. Importantly, the MSDWA provides a number of
relevant definitions. MCL 325.1002 provides,8 in relevant part, as follows:

       (a) “Bottled drinking water” means water that is ultimately sold, provided, or
       offered for human consumption in a closed container.

                                            * * *

       (c) “Community supply” means a public water supply that provides year-round
       service to not fewer than 15 living units or which regularly provides year-round
       service to not fewer than 25 residents.

                                            * * *

       (e) “Customer service connection” means the pipe between a water main and
       customer site piping or building plumbing system.

                                            * * *

       (k) “Noncommunity supply” means a public water supply that is not a community
       supply, but that has not less than 15 service connections or that serves not fewer
       than 25 individuals on an average daily basis for not less than 60 days per year.

       (l) “Nontransient noncommunity water supply” means a noncommunity public
       water supply that serves not fewer than 25 of the same individuals on an average
       daily basis over 6 months per year. This definition includes water supplies in
       places of employment, schools, and day-care centers.

                                            * * *


7
 Although not strictly part of the statute and thus not binding authority, we observe that MCL
324.32726 is placed in the “The Great Lakes” division of the NREPA, MCL 324.32101-
324.34201. It does not occur in the separate “Inland Waters” division of the NREPA, MCL
324.30101-324713. Therefore, we are uncertain whether the Legislature truly intended MCL
324.32726 to apply to groundwater or aquifers. Nevertheless, that concern is not before us and
would not affect the outcome in this matter.
8
  The MSDWA is subject to part 14 of the NREPA. MCL 325.1023. However, we have not
found any definitions in part 14 of the NREPA, MCL 324.1401 to 324.1429, that appear
relevant.


                                               -8-
       (p) “Public water supply” means a waterworks system that provides water for
       drinking or household purposes to persons other than the supplier of the water,
       and does not include [certain irrelevant exceptions].

                                             * * *

       (r) “Service connection” means a direct connection from a distribution water main
       to a living unit or other site to provide water for drinking or household purposes.

                                             * * *

       (t) “Supplier of water” or “supplier” means a person who owns or operates a
       public water supply, and includes a water hauler.

                                             * * *

       (w) “Water main” means a pipe owned or controlled by a supplier that may
       convey water to a customer service connection or to a fire hydrant.

       (x) “Waterworks system” or “system” means a system of pipes and structures
       through which water is obtained and distributed, including but not limited to wells
       and well structures, intakes and cribs, pumping stations, treatment plants, storage
       tanks, pipelines and appurtenances, or a combination thereof, actually used or
       intended for use for the purpose of furnishing water for drinking or household
       purposes.

We must apply the above definitions in construing the MSDWA. Yudashkin, 247 Mich App at
649-650; Coalition Protecting Auto No-Fault, 317 Mich App at 19.

        The MSDWA does not define or explain what it means by “for drinking or household
purposes.” However, it is noteworthy that bottled drinking water is defined as being for
“consumption,” rather than “drinking or household purposes,” and it is set forth independently
from any kind of “supply.” We generally presume that the Legislature intends different
meanings if it uses different words. United States Fidelity Ins & Guaranty Co v Mich
Catastrophic Claims Ass’n (On Rehearing), 484 Mich 1, 14; 795 NW2d 101 (2009). We also
strive to give harmonious effect to all provisions of a statute. Mich Basic Prop Ins Ass’n v Ware,
230 Mich App 44, 49; 583 NW2d 240 (1998). Water “supplies” appear to contemplate water
being conveyed to a site through pipes, whereas bottled water specifically involves “a closed
container.” In other words, although not stated in lay terms, the MSDWA unambiguously
provides that a “water supply” is something akin to tap water, and “bottled water” is distinct.

       Consequently, there is no legal or factual basis for considering plaintiff’s commercial
water bottling operation to be a “public water supply” under the MSDWA. Plaintiff nevertheless
contends that the PW-101 well is a “public water supply,” relying on a 2008 permit issued by the
Michigan Department of Environmental Quality (MDEQ) for its PW-101 pump, and a 2009
“source approval letter” also from the MDEQ. The 2008 permit does not mention a “public
water supply” specifically, but it does include connecting the well to the City of Evart’s water
main. The permit, therefore, arguably supports the proposition that the PW-101 well does at

                                               -9-
least in part supply drinking or household water, and to that extent may indeed constitute part of
a “public water supply.”

        The 2009 letter states that the well “is classified as a nontransient noncommunity water
system (Type IIa) under the [MSDWA].” Pursuant to MCL 325.1002(l), a “nontransient
noncommunity water system” is a kind of “public water supply.” Although the MDEQ’s
interpretation of the MSDWA is entitled to respectful consideration, we are not bound to accept
it, especially where it clearly conflicts with the plain language of a statute. See In re Complaint
of Rovas Against SBC Michigan, 482 Mich 90, 103-104; 754 NW2d 259 (2008). By definition, a
“public water supply” consists of a “waterworks system” that may include a well, but that does
not mean the well is the “public water supply.” A “public water supply” is unambiguously an
interconnected system. It is not one specific piece of the system’s discrete components. Thus,
the PW-101 well might be a part of a public water supply to the extent it supplies tap water to the
City of Evart, but in itself the well cannot be a public water supply. Furthermore, it cannot be a
public water supply to the extent it is part of a commercial water-bottling operation.

        Furthermore, under the MSDWA, the MDEQ has “power and control over public water
supplies and suppliers of water,” but only “[s]ubject to limitations contained in this act.” MCL
325.1003. The MSDWA separately addresses the production of bottled drinking water, and it
states that it “shall not be construed as affecting, intending to affect, or in any way altering or
interfering with common law water rights or the applicability of other laws providing for the
protection of natural resources or the environment.” MCL 325.1017(9). We conclude that
plaintiff’s proposed booster-pump facility is not a “public water supply” under the MSDWA, and
the MSDWA does not constrain the Township to grant plaintiff’s requested zoning approval.

                      VI. “PUBLIC CONVENIENCE AND NECESSITY”

        Plaintiff contends that the ZBA improperly denied its permit on the basis of the last
clause of § 21.3 of the Ordinance. In relevant part, that section provides as follows:

       The erection or construction of any building or structure for essential services,
       including but not limited to electrical substations, gas regulator stations, sanitary
       treatment facilities or other similar facilities shall be designed and erected to
       conform harmoniously with the general architecture and plan of such district in
       which they are to be erected, shall not interfere with the planned use of such
       district, and shall be subject to the prior approval of the Planning Commission.
       Plans and specifications for such building or structure shall be tendered to the
       Zoning Administrator and the Planning Commission as a prerequisite of such
       approval; furthermore, the Planning Commission shall have the power to permit
       any essential public service to erect and use an essential service building or
       structure in any permitted district, to a greater height or of a greater area than the
       district requirements established; provided such board shall find such structure or
       building necessary for public convenience and necessity.

At issue is whether the requirement to “find such structure of building necessary for public
convenience and necessity” applies to all buildings or structures for essential services, or only to
buildings or structures that exceed district height and size limitations.

                                               -10-
        Under the so-called “last antecedent rule,” we generally treat a reference word or clause
as modifying or referring to the immediately preceding word or clause, unless it is apparent that
the legislative body intended a different construction. See Haveman v Bd of Co Road Comm’rs
for Kent Co, 356 Mich 11, 18-19; 96 NW2d 153 (1959). However, punctuation is also “an
important factor in determining legislative intent.” People v Beardsley, 263 Mich App 408, 412;
688 NW2d 304 (2004). Generally, a semicolon is considered a major division between clauses,
and a comma is considered a minor division between clauses. Id. at 413. A semicolon is also
used to demark items in a list of elements that contain internal divisions. Id.

        The Ordinance provision above is not a model of clarity. The “public convenience and
necessity” clause is set off by a semicolon. In contrast, the “power to permit” clause is set off
from the “greater height or area” clause by a comma. The “tender plans and specifications”
clause is further set off by a semicolon and a “furthermore.” We conclude that there are two
plausible ways to make grammatical sense of the Ordinance provision, both of which arrive at
the same outcome, and neither of which supports plaintiff’s interpretation.

        The first possibility is that the final sentence is a list of items, one of which contains an
internal comma. If so, the entire final sentence is the modifying clause, and each of those items
independently modifies the first sentence. In other words, the final sentence imposes three
independent preconditions for the approval of the Planning Commission specified in the first
sentence: (1) plans for the building or structure must be given to the planning commission and
zoning administrator, (2) the planning commission has authority to allow the construction of
buildings exceeding the usual dimensional requirements for any district, and (3) the commission
must first find that any structure is “necessary for the public convenience and necessity” before
approving its construction. Because the three preconditions are separated by semicolons, they
operate independently. Because the “public convenience and necessity” requirement stands
alone, it was error to conclude that plaintiff did not need to establish public convenience and
necessity.

        Under the second possibility, the semicolon combined with “furthermore” could
constitute an even stronger demarcation than a semicolon standing alone. If so, then the “public
convenience and necessity” clause would modify only the immediately preceding clause. The
immediately preceding clause would be

       the Planning Commission shall have the power to permit any essential public
       service to erect and use an essential service building or structure in any permitted
       district, to a greater height or of a greater area than the district requirements
       established

in its entirety. The comma establishes that the above clause is a list containing two items, or it
contains two sub-clauses. In either event, the “public convenience and necessity” clause
necessarily modifies each of those items. Thus, the power to permit buildings or structures in
any district is subject to a finding of public convenience and necessity, and the discretion to
allow a height or area departure is also subject to a finding of public convenience and necessity.
This construction would, again, require plaintiff to establish public convenience and necessity
before the planning commission could exercise its power to permit construction of a building or
structure.

                                                -11-
        Finally, although the so-called “absurd result rule” cannot override the plain language of
a statute, any ambiguity should be resolved to avoid absurdity to the extent consistent with the
statute’s plain language. Piccalo v Nix, 466 Mich 861, 861; 643 NW2d 233 (2002); Rafferty v
Markovitz, 461 Mich 265, 270; 602 NW2d 367 (1999). To the extent the Ordinance could be
deemed ambiguous, it is proper to consider whether a possible construction makes rational sense
and comports with the clear intent of the legislative body. Dimensional variances are already the
subject of an entire chapter of the ordinance, which requires extensive and specific factual
findings. See § 3.2 of the Ordinance. In contrast, § 2.8 of the ordinance addresses services but
not buildings. Consequently, it would make no sense, and would seem contrary to the intentions
apparent from the Ordinance as a whole, to impose a “public convenience and necessity”
analysis solely upon whether to permit a departure from building height and area requirements.

       Ultimately, our above analysis does not affect the outcome of this matter, because we
have already determined that plaintiff’s proposed booster-pump facility will not provide essential
services. However, even if it did, we would conclude that under any reasonable construction of
the Ordinance, the board is required to find the facility “necessary for public convenience and
necessity” to grant a permit. We do not, however, need to inquire into whether the facility is
necessary for public convenience and necessity. We express no opinion as to that question.

                          VII. PERMITTED ACCESSORY BUILDING

        Plaintiff next contends that it is entitled to a permit because its proposed booster-pump
facility will be an “accessory building” under § 12.1 of the Ordinance. Under § 12.1, an
“accessory use or accessory building” means:

       A detached building or portion of a building which is supplementary and/or
       subordinate to a main building or use on the same lot, occupied by or devoted
       exclusively to an accessory use.

Plaintiff contends that an accessory building requires only a permit from the zoning
administrator, pursuant to § 10.3 of the ordinance. However, § 10.3 applies to “accessory
buildings specifically used for agricultural purpose” (emphasis added). As we have discussed
above, plaintiff’s proposed booster-pump facility cannot be considered “for agricultural
purpose.” Consequently, we cannot agree that plaintiff would necessarily be entitled to a permit
solely for being an “accessory building.”

        In any event, we disagree that plaintiff’s proposed booster-pump facility does constitute
an “accessory building.” In particular, we disagree with plaintiff’s contention that its facility will
be supplementary or subordinate to the main use on the lot. Neither “supplementary” nor
“subordinate” are defined in the Ordinance. A “supplement” means, in relevant part, “something
that completes or makes an addition,” and “supplementary” refers to serving as a supplement.
Merriam-Webster’s Collegiate Dictionary (11th ed). Thus, “supplementary” refers to something
at least nominally relating to the original. “Subordinate” means, in relevant part, “placed in or
occupying a lower class, rank, or position;” “submissive to or controlled by authority;” or “to
make subject or subservient.” Id. Again, “subordinate” requires a relationship between two
things beyond mere tolerated proximity. Plaintiff’s argument that “subordinate” is synonymous
with “secondary” would impermissibly rewrite the Ordinance.

                                                -12-
        Plaintiff correctly observes that this Court in Groveland Twp v Jennings, 106 Mich App
504, 512-513; 308 NW2d 259 (1981), relied on distinguishable terminology. However, we
independently arrive at approximately the same conclusion. Under the Ordinance here, an
“accessory use” or “accessory building” must have some functional relationship to, and be in
actual furtherance of, the main building or main use. Under the circumstances, we need not
address how close a relationship is required. The main use on the lot is a youth camp, and the
relationship between plaintiff’s booster-pump facility and the youth camp is one of mere
sufferance. Therefore, no functional relationship exists.

                                       VIII. DISCRETION

        Plaintiff contends that defendant was required by MCL 125.3504(3) to grant its permit.
That statute provides that “[a] request for approval of a land use or activity shall be approved if
the request is in compliance with the standards stated in the zoning ordinance, the conditions
imposed under the zoning ordinance, other applicable ordinances, and state and federal statutes.”
However, MCL 125.3504(4) permits the imposition of “reasonable conditions” for approval of a
permit, which may include conditions intended “to protect the natural environment and conserve
natural resources” or “to promote the use of land in a socially and economically desirable
manner.” Thus, we are not persuaded that MCL 125.3504(3) imposes as necessarily mandatory
an obligation as plaintiff contends. In any event, as discussed above, plaintiff’s proposal does
not comport with the Ordinance.

        Finally, plaintiff notes that it faced considerable local opposition to its water bottling
operation, which plaintiff contends may have improperly influenced members of the ZBA or
planning commission. We agree in part, to the extent that localities may not violate the law
simply because popular opinion favors doing so. See Poirier v Grand Blanc Twp, 167 Mich App
770, 777; 423 NW2d 351 (1988) (observing that a locality cannot legitimize an unconstitutional
zoning classification on the basis of a referendum vote). Nevertheless, Michigan has always
regarded the right of the people to locally elect their local government officials as important to
the rights of all. See Brouwer v Kent Co Clerk, 377 Mich 616, 640-641, 649-658; 141 NW2d 98
(1966) (SOURIS, J.). It is a necessary inference that local officials should be sensitive to local
concerns. ZBAs are vested with some degree of discretion. See MCL 125.3636(1)(d). To the
extent a commission or board does not exceed the constraints imposed upon them by law, which
we conclude did not occur in this matter, it would be improper for them to fail to take popular
opinion into account.

                                       IX. CONCLUSION

        For any or all of the above reasons, we conclude that the trial court erred in reversing the
decision of the ZBA to refuse plaintiff’s requested permit, and we conclude that the ZBA
properly denied the request. The circuit court is therefore reversed. We direct that the parties
shall bear their own costs on appeal, an important question of public interest being involved.
MCR 7.219(A).

                                                             /s/ Cynthia Diane Stephens
                                                             /s/ Deborah A. Servitto
                                                             /s/ Amy Ronayne Krause

                                               -13-